I am taking 
part personally in this session of the General Assembly 
in order to reiterate Benin’s commitment to the noble 
purposes and principles of the United Nations, and to 
express the readiness of the Beninese delegation to 
cooperate and contribute, as best it can, to the success 
of these deliberations.  
 But first, allow me, to once again warmly 
congratulate Ms. Haya Rashed Al-Khalifa on her 
unanimous election to the presidency of the General 
Assembly at its sixty-first session, and to express our 
appreciation for the remarkable way in which she 
guided the work of the High-level Meeting on the 
midterm comprehensive global review of the 
implementation of the Programme of Action for the 
Least Developed Countries for the Decade 2001-2010.  
 I also wish to pay tribute to the remarkable 
efforts of her predecessor, His Excellency Mr. Jan 
Eliasson, Minister for Foreign Affairs of the Kingdom 
of Sweden, who had the weighty task of leading the 
sixtieth session of the General Assembly, which was 
focused, essentially, on the implementation of the 
major decisions taken at the 2005 World Summit.  
 Allow me to pay a resounding tribute to my 
friend Secretary-General Kofi Annan, who over the 
past 10 years has wisely and skilfully led our 
Organization at a time of new challenges and threats 
created by changes unprecedented in the history of 
humanity.  
 My country, Benin, believes that the future 
Secretary-General should come from the continent of 
Asia. We hope that the new Secretary-General will be 
able to take the measures necessary to lead the 
Organization towards the achievement of the 
Millennium Development Goals (MDGs).  
 I am pleased to note that the Assembly is already 
progressing in the preparation of this great endeavour: 
the promotion of development is the key issue for the 
general debate at the sixty-first session, focusing in 
accordance with Ms. Al-Khalifa’s proposal, on the 
establishment of a global partnership for development. 
My country, the Republic of Benin, joins in this debate 
with the conviction that we will make significant 
progress in finding pragmatic ways of fulfilling the 
commitments that have been adopted on many 
occasions, for the promotion of economic and social 
development throughout the world.  
 The question of development is at the heart of the 
mission of the United Nations. In the Charter, Members 
proclaimed their belief in the equal rights of men and 
women and of nations large and small. They made the 
commitment to use international institutions in order to 
encourage economic and social progress for all people.  
 Hence, reform of the United Nations, if it is to be 
viable and effective, must also help ensure that our 
Organization can do better as a framework and an 
instrument for development through the promotion of 
the well-being of the poorest of our planet, ensuring 
the economic growth of the most vulnerable members 
of the community of nations, in particular the least 
developed countries.  
 Financing for development is a factor on which 
genuine partnership needs to be built between donor 
countries and developing countries. In this context, the 
Monterrey Consensus, as members know, continues to 
be relevant. It is good to note that some donor 
countries have achieved the objective of allocating 
0.7 per cent of their gross national income to official 
development assistance (ODA) for developing 
countries, with 0.2 per cent earmarked for least 
developed countries. It is also important to encourage 
those who have already established a specific timetable 
for achieving those objectives. Given the inadequacy 
of official development assistance, it is important to 
examine new sources of financing for development 
activities, and some are already doing so. I would like 
to take this opportunity to welcome the proposals that 
have been made by some countries, such as the French 
Republic and President Jacques Chirac. 
 Identifying new sources of financing thus 
deserves special attention. We are pleased that 
mobilizing the remittances of migrant workers can in 
some respects also contribute to development action. 
Nonetheless, it is important to facilitate those transfers 
so that they can effectively contribute to improving the 
living conditions of the beneficiary populations and 
their impact on poverty reduction can be maximized. 
But it should be stressed that the resources that come 
from remittances by migrant workers cannot be 
  
 
06-52885 14 
 
considered part of ODA and should not be included in 
ODA calculations. 
 We must also mobilize resources through 
microcredits for the poorest sectors. The support of the 
international community should contribute to 
strengthening microcredit systems, which could be 
extremely useful in the context of efforts to counteract 
unemployment among young people and to promote 
the empowerment of women in order to improve their 
living conditions and enhance their contribution to the 
national income of the countries concerned. 
 We must ensure the full insertion of developing 
countries, particularly the least advanced, into 
international trade so that they can be sure that, 
through that mechanism appropriate resources for 
financing their development are mobilized. Here we 
express our disappointment at the failure of the 
multilateral trade negotiations in the framework of the 
Doha Round. Among other reasons, they floundered 
because of the crucial question of agricultural 
subsidies, which are stifling the producers in 
developing countries. My country, Benin, will continue 
to work with other affected countries to ensure the 
abolition of those subsidies. or at least to get 
compensations equal to the harm we suffer. 
 In order to promote development, our countries 
are seeking to implement democratic reforms. 
However, as I said at the opening session of the 
meeting of the least developed countries, any 
democracy that does not go hand in hand with 
development is doomed to fail. Also, our efforts to 
promote development will not bear fruit if we do not 
succeed in maintaining peace in our own countries and 
throughout the world. 
 That is why in 2005 Benin, while it was on the 
Security Council, sought to contribute to the efforts to 
enhance the effectiveness of that body in preventing 
armed conflicts. We welcome the Secretary-General’s 
prompt action through the inspired and wise 
recommendations he recently submitted on questions 
related to the prevention of conflicts. Resolving 
various conflicts enables the affected developing 
countries to resolutely get themselves back on the track 
of reconstruction and national development. 
 From this rostrum, my country pays tribute to the 
decisive action being taken by the United Nations in 
the area of peacekeeping, and we repeat that we are 
willing to contribute actively to it. The Government of 
Benin is ready to continue participating in 
peacekeeping operations in order to allow peoples 
affected by armed conflicts to overcome them and to 
create the conditions for stability that are necessary to 
ensure the reconstruction of their countries and their 
economic and social development. 
 For us in Benin, another word for peace is 
development. This is the message that I wished to 
bring, on behalf of the people of Benin and of the least 
developed countries, during this general debate. 